Name: Council Implementing Decision 2014/678/CFSP of 26 September 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2014-09-27

 27.9.2014 EN Official Journal of the European Union L 283/59 COUNCIL IMPLEMENTING DECISION 2014/678/CFSP of 26 September 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) By its judgment of 16 July 2014 in Case T-572/11, the Court of Justice of the European Union annulled the Council's decision to include Samir Hassan on the list of persons and entities subject to restrictive measures set out in Annex I to Council Decision 2013/255/CFSP. (3) Samir Hassan should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (4) Furthermore, the information relating to two entities listed in Annex I to Decision 2013/255/CFSP should be updated. (5) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 26 September 2014. For the Council The President S. GOZI (1) OJ L 147, 1.6.2013, p. 14. ANNEX 1. The following person is inserted in the list of natural and legal persons set out in Section A of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 48. Samir ( ) Hassan ( ) Samir Hassan is a prominent businessman, close to key figures of the Syrian regime, such as Rami Makhlouf and Issam Anbouba; since March 2014, he has held the position of Vice Chairman for Russia of the Bilateral Business Councils following his appointment by Minister of Economy, Khodr Orfali. Additionally, he supports the regime's war effort with cash donations. Accordingly, Samir Hassan is associated with persons benefitting from or supporting the regime and provides support to and benefits from the Syrian regime. 27.9.2014 2. The entries concerning the entities listed below, as set out in Section B of Annex I to Decision 2013/255/CFSP, are replaced by the following entries: Name Identifying information Reasons Date of listing 54. Overseas Petroleum Trading a.k.a. Overseas Petroleum Trading SAL (Off-Shore)  a.k.a. Overseas Petroleum Company  Dunant Street, Snoubra Sector, Beirut, Lebanon. Providing support to the Syrian regime and benefitting from the regime by organising covert shipments of oil to the Syrian regime. 23.7.2014 55. Tri Ocean Trading a.k.a. Tri-Ocean Energy 35b Saray El Maadi Tower, Corniche El Nile, Cairo, Egypt, Postal Code 11431 P.O. Box: 1313 Maadi Providing support to the Syrian regime and benefitting from the regime by organising covert shipments of oil to the Syrian regime. 23.7.2014